Citation Nr: 0802656	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  07-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to a compensable disability rating for left 
hallux valgus.  

3.  Entitlement to a compensable disability rating for right 
hallux valgus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from June 1980 to 
June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied service connection for a low back disability as 
well as compensable disability ratings for the 
service-connected left hallux valgus and the 
service-connected right hallux valgus.  


REMAND

In a VA Form 9, Appeal To Board Of Veterans' Appeals, which 
was received at the RO in March 2007, the veteran indicated 
his desire to present testimony at a hearing before a Member 
of the Board (e.g., Veterans Law Judge (VLJ)) at the RO.  In 
a statement received at the RO in the following month, the 
veteran waived his right to an "in-person" hearing before a 
VLJ and explained that he preferred to present testimony 
before a VLJ via a video conference hearing.  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded his requested hearing.  
Because the Board may not proceed with an adjudication of the 
issues on appeal without affording the veteran an opportunity 
to present testimony at his requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2007).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule him for a video 
conference hearing before a VLJ.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


